                                                                                            Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 1 of 28



                                                                                    1   REED SMITH LLP
                                                                                        Kathyleen A. O’Brien (SBN 94218)
                                                                                    2   kaobrien@reedsmith.com
                                                                                        Carla M. Wirtschafter (SBN 292142)
                                                                                    3   cwirtschafter@reedsmith.com
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    4   Los Angeles, CA 90067-6078
                                                                                        Telephone:     (310) 734-5418
                                                                                    5   Facsimile:     (310) 734-5299

                                                                                    6   Attorneys for Defendant and Counterclaimant
                                                                                        IRVING MATERIALS, INC.
                                                                                    7

                                                                                    8

                                                                                    9                                UNITED STATES DISTRICT COURT

                                                                                   10                             NORTHERN DISTRICT OF CALIFORNIA
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                         SAN JOSE DIVISION

                                                                                   12
                                                                                         JEFFERY DEAN BLACK, IN PRO PER,                 Case No.: 5:17-cv-06734-LHK
REED SMITH LLP




                                                                                   13
                                                                                                            Plaintiff,                   DEFENDANT AND
                                                                                   14                                                    COUNTERCLAIMANT IRVING
                                                                                               v.                                        MATERIALS, INC.’S OPPOSITION TO
                                                                                   15                                                    PLAINTIFF AND COUNTER-
                                                                                         IRVING MATERIALS, INC.,                         DEFENDANT JEFFERY DEAN BLACK’S
                                                                                   16                                                    MOTION FOR ATTORNEYS’ FEES
                                                                                                            Defendant.                   (DKT. 201)
                                                                                   17
                                                                                                                                         Complaint Filed: November 21, 2017
                                                                                         IRVING MATERIALS, INC.,                         FAC Filed: March 22, 2018
                                                                                   18
                                                                                                                                         Counterclaims Filed: May 21, 2018
                                                                                                            Counter-claimant,            Hearing Date: December 19, 2019
                                                                                   19
                                                                                                                                         Time:         1:30 p.m.
                                                                                               v.
                                                                                   20
                                                                                                                                         Date: December 19, 2019
                                                                                         JEFFERY DEAN BLACK, an individual, and          Time: 1:30 p.m.
                                                                                   21    DOES 1-10, inclusive,                           Locations: Courtroom 8
                                                                                   22                        Counter-Defendants.         JUDGE: Hon. Lucy H. Koh
                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        Case No.: 5:17-cv-06734-LHK                                               US_ACTIVE-148919985

                                                                                         DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                              COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKT. 201]
                                                                                               Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 2 of 28



                                                                                    1                                                                CONTENTS

                                                                                    2 I.         INTRODUCTION ................................................................................................................... 1

                                                                                    3 II.        STATEMENT OF RELEVANT FACTS AND PROCEDURAL HISTORY ........................ 2
                                                                                    4            A.        IMI Brought A Successful UDRP Proceeding In October 2017 ................................. 2
                                                                                    5            B.        Plaintiff Filed This Lawsuit To Stop The Transfer of the Domain Name To
                                                                                                           IMI Pursuant To The UDRP Order .............................................................................. 3
                                                                                    6
                                                                                                 C.        At Trial, IMI Introduced Evidence That Supported Each Element Of Its
                                                                                    7                      ACPA Counterclaim .................................................................................................... 4
                                                                                    8
                                                                                        III.     THIS CASE DOES NOT QUALIFY AS EXCEPTIONAL.................................................... 6
                                                                                    9
                                                                                                 A.        IMI’s ACPA Counterclaim Was Supported By The Law And Evidence .................... 7
                                                                                   10
                                                                                                           1.         Controlling Ninth Circuit Authority Supports IMI’s ACPA
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                 Counterclaim .................................................................................................... 7

                                                                                   12                      2.         IMI’s ACPA Counterclaim Was Reasonably Supported By Both
                                                                                                                      The Documents And The Testimony It Introduced at Trial .......................... 10
REED SMITH LLP




                                                                                   13
                                                                                                           3.         Plaintiff Has Failed To Identify Any Legal Authority to Support
                                                                                   14                                 His Assertion That IMI’s ACPA Counterclaim Was “Objectively
                                                                                                                      Unreasonable” ................................................................................................ 14
                                                                                   15
                                                                                                 B.        IMI Brought Its ACPA Counterclaim In Good Faith ................................................ 17
                                                                                   16
                                                                                                 C.        Plaintiff Relies On His Dismissed Reverse Domain Name Hijacking Claim
                                                                                   17                      To Argue That IMI Acted In Bad Faith And That This Case Is Exceptional ............ 19
                                                                                   18
                                                                                        IV.      PLAINTIFF’S REQUESTED FEES ARE NOT REASONABLE........................................ 20
                                                                                   19
                                                                                        V.       CONCLUSION ...................................................................................................................... 22
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        Case No.: 5:17-cv-06734-LHK             –i–
                                                                                         DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                              COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKT. 201]
                                                                                               Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 3 of 28



                                                                                    1                                                     TABLE OF AUTHORITIES
                                                                                    2                                                                                                                                       Page(s)
                                                                                    3 Cases

                                                                                    4 AirFX.com v. AirFX, LLC,

                                                                                    5    2013 WL 857976 (D. Ariz. Mar. 7, 2013) .....................................................................................15

                                                                                    6 Amusement Art, LLC v. Life is Beautiful, LLC,
                                                                                        No. 214CV08290DDPJPR, 2017 WL 2259672 (C.D. Cal. May 23, 2017), aff’d in
                                                                                    7   part, vacated in part, remanded, 768 F. App’x 683 (9th Cir. 2019) .............................................15
                                                                                    8 Apple Inc. v. Samsung Elecs. Co.,
                                                                                         No. 11-CV-01846-LHK, 2014 WL 4145499 (N.D. Cal. Aug. 20, 2014) ..................................7, 20
                                                                                    9

                                                                                   10 Applied Information Sciences Corp. v. eBay, Inc.,
                                                                                         511 F.3d 966 (9th Cir. 2007) ...................................................................................................13, 18
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                      Caiz v. Roberts,
                                                                                   12    No. CV1509044RSWLAGRX, 2017 WL 830386 (C.D. Cal. Mar. 2, 2017) ............................7, 14
REED SMITH LLP




                                                                                   13 Deckers Outdoor Corp. v. Romeo & Juliette, Inc.,
                                                                                          No. 2:15-cv-02812-ODW, 2016 WL 5842187 (C.D. Cal. Oct. 5, 2016) ........................................9
                                                                                   14
                                                                                      DSPT Intern., Inc. v. Nahum,
                                                                                   15
                                                                                          624 F.3d 1213 (9th Cir. 2010) ............................................................................................... passim
                                                                                   16
                                                                                      E. & J. Gallo Winery v. Spider Webs Ltd.,
                                                                                   17     286 F.3d 270 (5th Cir. 2002) .........................................................................................................12

                                                                                   18 Filipino Yellow Pages, Inc. v. Asian Journal Publ’ns, Inc.,
                                                                                          198 F.3d 1143 (9th Cir. 1999) .......................................................................................................12
                                                                                   19
                                                                                      Gracie v. Gracie, 217 F.3d 1060 (9th Cir. 2000) ..........................................................................20, 21
                                                                                   20
                                                                                      Grasshopper House, LLC v. Clean & Sober Media LLC,
                                                                                   21
                                                                                          No. 218CV00923SVWRAO, 2019 WL 2762936 (C.D. Cal. July 1, 2019) ............................13, 18
                                                                                   22
                                                                                      Hensley v. Eckerhart,
                                                                                   23     461 U.S. 424 (1983) .......................................................................................................................21

                                                                                   24 Intel Corp. v. Terabyte Int’l, Inc.,
                                                                                          6 F.3d 614 (9th Cir. 1993) .............................................................................................................20
                                                                                   25
                                                                                      KP Permanent Make-Up, Inc. v. Lasting Impression I, Inc.,
                                                                                   26
                                                                                          408 F.3d 596 (9th Cir. 2005) .........................................................................................................11
                                                                                   27
                                                                                      Lahoti v. VeriCheck, Inc.,
                                                                                   28     586 F.3d 1190 (9th Cir. 2009) .........................................................................................8, 9, 12, 13
                                                                                      Case No.: 5:17-cv-06734-LHK                                – ii –
                                                                                           DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                              COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKT. 201]
                                                                                               Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 4 of 28



                                                                                    1 Nelson-Ricks Cheese Co., Inc. v. Lakeview Cheese Co.,
                                                                                         LLC, No. 4:16-CV-00427-DCN, 2018 WL 6186798 (D. Idaho Nov. 27, 2018) ..........................16
                                                                                    2
                                                                                      Nutrivita Labs., Inc. v. VBS Distribution Inc.,
                                                                                    3    160 F.Supp.3d 1184 (C.D. Cal. 2016) .......................................................................................7, 14
                                                                                    4
                                                                                      Octane Fitness, LLC v. ICON Health & Fitness, Inc.,
                                                                                    5    134 S. Ct. 1749 (2014) .....................................................................................................................6

                                                                                    6 Polo Fashions, Inc. v. Dick Bruhn, Inc.,
                                                                                         793 F.2d 1132 (9th Cir. 1986) .......................................................................................................19
                                                                                    7
                                                                                      Rolex Watch, U.S.A., Inc. v. Michel Co.,
                                                                                    8    179 F.3d 704 (9th Cir. 1999) .........................................................................................................19
                                                                                    9
                                                                                      Sazerac Co., Inc. v. Fetzer Vineyards, Inc.,
                                                                                   10    No. 3:15-CV-04618-WHO, 2017 WL 6059271 (N.D. Cal. Dec. 7, 2017) ..............................14, 15
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Sealy, Inc. v. Easy Living, Inc.,
                                                                                          743 F.2d 1378 (9th Cir. 1984) .......................................................................................................20
                                                                                   12
REED SMITH LLP




                                                                                      Seltzer v. Green Day, Inc.,
                                                                                   13     725 F.3d 1170 (9th Cir. 2013) .........................................................................................................7
                                                                                   14 Shields v. Zuccarini,

                                                                                   15    254 F.3d 476 (3d Cir. 2001)...........................................................................................................12

                                                                                   16 Sophia & Chloe, Inc. v. Brighton Collectibles, Inc.,
                                                                                         No. 12-CV-2472-AJB-KSC, 2019 WL 1429588 (S.D. Cal. Mar. 29, 2019) .............................9, 14
                                                                                   17
                                                                                      Sporty’s Farm L.L.C. v. Sportsman’s Mkt., Inc.,
                                                                                   18    202 F.3d 489 (2d Cir. 2000)...........................................................................................................13
                                                                                   19 SunEarth, Inc. v. Sun Earth Solar Power Co.,
                                                                                         839 F.3d 1179 (9th Cir. 2016) (en banc) .........................................................................................6
                                                                                   20

                                                                                   21 Symantec Corp. v. Johns Creek Software, Inc.,
                                                                                         No. C 11-03146 WHA, 2012 WL 10518 (N.D. Cal. Jan. 3, 2012)..................................................9
                                                                                   22
                                                                                      Talent Mobile Dev., Inc. v. Headios Grp.,
                                                                                   23    382 F. Supp. 3d 953 (C.D. Cal. 2019) ...........................................................................................18
                                                                                   24 ThermoLife Int’l, LLC v. Myogenix Corp.,
                                                                                         No. 13CV651 JLS (MDD), 2017 WL 1235766 (S.D. Cal. Apr. 4, 2017),
                                                                                   25
                                                                                         reconsideration denied, No. 13-CV-651 JLS (MDD), 2017 WL 4792426 (S.D.
                                                                                   26    Cal. Oct. 24, 2017) ...................................................................................................................15, 20

                                                                                   27 Trowbridge Sidoti LLP v. Taylor,
                                                                                          No. 8:16-CV-00771-ODW-SK, 2018 WL 2670656 (C.D. Cal. June 4, 2018) ................................7
                                                                                   28
                                                                                      Case No.: 5:17-cv-06734-LHK            – iii –
                                                                                           DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                              COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                              Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 5 of 28



                                                                                    1 Two Pesos, Inc. v. Taco Cabana, Inc.,
                                                                                         505 U.S. 763 (1992) .......................................................................................................................11
                                                                                    2
                                                                                      Zobmondo Entm’t, LLC v. Falls Media, LLC,
                                                                                    3    602 F.3d 1108 (9th Cir. 2010) .......................................................................................................12
                                                                                    4
                                                                                        Statutes
                                                                                    5
                                                                                        15 U.S.C. § 1125(d) .........................................................................................................................4, 15
                                                                                    6
                                                                                        15 U.S.C. § 1125(d)(1)(A) .....................................................................................................................9
                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        Case No.: 5:17-cv-06734-LHK            – iv –
                                                                                         DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                             COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                            Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 6 of 28



                                                                                    1 I.       INTRODUCTION

                                                                                    2          Plaintiff and Counter-defendant Jeffery Dean Black (“Plaintiff”) seeks to recover attorney’s

                                                                                    3 fees as the “prevailing party” on Defendant and Counterclaimant Irving Material Inc.’s (“IMI”) ACPA

                                                                                    4 counterclaim pursuant to Section 1117(a) of the Lanham Act. However, Section 1117(a) authorizes a

                                                                                    5 court to award attorney’s fees only in “exceptional” cases. Plaintiff is not entitled to attorney’s fees

                                                                                    6 because this case is not exceptional.

                                                                                    7          A case is exceptional only if it is groundless, unreasonable, vexatious, or pursued in bad faith.

                                                                                    8 In determining whether a case meets this stringent standard, the Supreme Court and the Ninth Circuit

                                                                                    9 have instructed district courts to consider the entirety of a lawsuit, including the results of dispositive

                                                                                   10 motions, and the legal and evidentiary support the non-prevailing party offered to supports its claims.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Where, as here, IMI had a legitimate reason for bringing its ACPA counterclaim, its prosecution of

                                                                                   12 that claim was firmly grounded in Ninth Circuit law, it introduced substantial evidence to support each
REED SMITH LLP




                                                                                   13 element of that claim, and it raised debatable issues and won dispositive motions during the litigation

                                                                                   14 (including summary judgment on Plaintiff’s reverse domain name hijacking claim), Plaintiff’s request

                                                                                   15 for attorney’s fees must be denied.

                                                                                   16          Apart from not being exceptional, Plaintiff’s request for fees for all 1143 of the hours

                                                                                   17 Rodenbaugh Law states it worked on this case is unreasonable. Not only has Plaintiff failed to meet

                                                                                   18 his burden to show that this time was reasonable and necessary (he fails to include a single bill or time

                                                                                   19 entry to support his Motion), but he apparently seeks to recover fees for the time spent pursuing his

                                                                                   20 reverse domain name hijacking and damages claim (including after this Court repeatedly warned him

                                                                                   21 not to do so because that claim had been dismissed), his acquiescence defense on which judgment for

                                                                                   22 IMI was granted, and the motions he brought during trial (including an untimely motion in limine),

                                                                                   23 which were denied by this Court. If the Court finds that Plaintiff is entitled to attorney’s fees, any

                                                                                   24 such award should be substantially reduced to eliminate fees related to those issues on which he did

                                                                                   25 not prevail.

                                                                                   26          For all of the reasons set forth below, IMI respectfully requests that Plaintiff’s Motion be

                                                                                   27 denied in its entirety.

                                                                                   28
                                                                                        Case No.: 5:17-cv-06734-LHK             –1–
                                                                                         DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                              COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKT. 201]
                                                                                              Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 7 of 28



                                                                                    1 II.       STATEMENT OF RELEVANT FACTS AND PROCEDURAL HISTORY1

                                                                                    2 A.        IMI Brought A Successful UDRP Proceeding In October 2017

                                                                                    3           IMI has been a leading supplier of concrete and construction aggregates to commercial

                                                                                    4 customers since 1946, and it has continuously used its IMI trademark as the source identifier for these

                                                                                    5 products since at least 1965. During trial, IMI introduced documents and testimony through three

                                                                                    6 percipient IMI witnesses (Jeffrey McPherson, Jerry Howard and Jason Richmond) (see 6/11/19 Rptr.

                                                                                    7 Trans., pp. 507:22-534:3; 6/14/19 Rptr. Trans., pp. 578:4-666:8.)2 to show that IMI prominently and

                                                                                    8 continuously used its IMI trademark for over 50 years, and was twice granted a federal trademark

                                                                                    9 registration which identified the mark’s date of first use as at least as early as January 1, 1965, and its

                                                                                   10 date of first use in interstate commerce as at least as early as March 1, 1991. (See Dkt. 199, pp. 6:8-
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 6:27, 7:1-7:7, JX-1, Def. and CC Exhibit 001, Def. and CC Exhibit 009, Def. and CC Exhibit 011,

                                                                                   12 Def. and CC Exhibit 029, Def. and CC Exhibit 103; 6/14/19 Rptr. Trans., pp. 587:14-592:7, 634:17-
REED SMITH LLP




                                                                                   13 650:8.) The same documents and testimony show that the PTO twice registered IMI’s trademark

                                                                                   14 directly on the Principal Register without requiring IMI to submit any proof of secondary meaning.

                                                                                   15 (Id.)

                                                                                   16           IMI’s witnesses testified under oath that, following a survey of IMI’s customers and research

                                                                                   17 about its marketing and branding strategies, which confirmed that its customers recognized the IMI

                                                                                   18 brand and associated the IMI trademark with IMI’s aggregate and concrete goods (6/14/19 Rptr.

                                                                                   19 Trans., pp. 614:14-614:23, 652:14-655:7), IMI developed a new strategy to ensure that it used its IMI

                                                                                   20 brand in a consistent manner across marketing channels and that its customers could easily find IMI

                                                                                   21 online. They also testified that in 2017, this new strategy led IMI to visit Plaintiff’s website at

                                                                                   22 www.imi.com to determine whether it was being actively used to offer to sell goods or services. (Id.,

                                                                                   23 pp. 614:14-615:14, 655:8-655:15). (See also 6/11/19 Rptr. Trans., pp. 395:3-426:20, 497:20-505:12,

                                                                                   24 6/14/19 Rptr. Trans., pp. 578:12-663:20, Dkt. 199, pp. 10:24-12:1.) IMI introduced screenshots from

                                                                                   25 Plaintiff’s website over time and related testimony (including Plaintiff’s admissions), to show that

                                                                                   26   1
                                                                                        Because the Court presided over a three-day trial and is familiar with the facts of this case, for the
                                                                                      court’s convenience, only the facts and procedural history relevant to this Motion are set forth in this
                                                                                   27 section.
                                                                                      2
                                                                                        Plaintiff also called Mr. McPherson and Mr. Howard to testify during his case in chief. (6/11/19
                                                                                   28 Rptr. Trans., pp. 395:1-427:13, 497:17-505:12.)
                                                                                      Case No.: 5:17-cv-06734-LHK                     –2–
                                                                                            DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                               COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                              Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 8 of 28



                                                                                    1 since at least December 2002, a period of over 15 years, Plaintiff had not used that website to make

                                                                                    2 any bona fide offering of goods or services and that, instead, he had used that website to continuously

                                                                                    3 display a Domain for Sale page that prominently advertised his offer to sell the imi.com domain name

                                                                                    4 for not less than two million dollars. (Id.; see also Exhibits JX-1, JX-2, JX-3, JX-4, JX-5, JX-7, JX-

                                                                                    5 8, JX-9, Def. and CC Exhibit 052, Def. and CC Exhibit 053, Dkt. 199, pp. 10:24-12:1, :15:9-15:17.)

                                                                                    6           Based on the content the IMI witnesses saw on Plaintiff’s www.imi.com website in 2017,

                                                                                    7 including the absence of any offer to sell goods or services and the Domain for Sale page, IMI brought

                                                                                    8 a Uniform Domain Name Dispute Resolution Policy (“UDRP”) proceeding in which it sought the

                                                                                    9 transfer of the imi.com domain name from Plaintiff to IMI. (See Dkt. 83; Dkt. 129, pp. 3:13-4:24; Dkt.

                                                                                   10 199, pp. 12:23-13:1, 6/14/19 Rptr. Trans., pp. 614:14-615:14, 6532:14-655:15.)             IMI attached
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 contemporaneous screenshots of the www.imi.com website to its UDRP complaint. (Id.) Based upon

                                                                                   12 those screenshots, the UDRP arbitrator found that Plaintiff was squatting on the imi.com domain name,
REED SMITH LLP




                                                                                   13 and ordered the transfer of that domain name from Plaintiff to IMI. (Id.)3

                                                                                   14 B.        Plaintiff Filed This Lawsuit To Stop The Transfer of the Domain Name To IMI

                                                                                   15           Pursuant To The UDRP Order

                                                                                   16           On November 21, 2017, Plaintiff brought this lawsuit to stop the transfer of the imi.com domain

                                                                                   17 name to IMI. (Dkt. 199, pp. 13:17-13:24.) Plaintiff’s complaint asserted two causes of action: (1) a

                                                                                   18 claim for a declaratory judgment that Plaintiff did not violate the ACPA and injunctive relief to prevent

                                                                                   19 the transfer of the imi.com domain name; and (2) a claim for reverse domain name hijacking pursuant

                                                                                   20 to Section 1114(2)(D)(iv) of the Lanham Act. (Dkt. 199, pp. 15:23-16:23.) IMI answered Plaintiff’s

                                                                                   21 complaint and brought two counterclaims against Plaintiff: (1) a counterclaim that Plaintiff violated

                                                                                   22 the ACPA; and (2) a counterclaim for declaratory relief. (Id., pp. 16:24-17:2.)

                                                                                   23           Plaintiff and IMI both filed motions for summary judgment on all causes of action. The Court

                                                                                   24 denied Plaintiff’s motion in its entirety, granted summary judgment to IMI on Plaintiff’s claim for

                                                                                   25
                                                                                        3
                                                                                        IMI presented this final evidence in support of its Motion for Summary Judgment. Prior to trial
                                                                                   26 Plaintiff brought a motion in limine to preclude IMI from making any reference to the UDRP
                                                                                      proceeding at trial; the Court partially granted that motion, and prohibited IMI from submitting any
                                                                                   27 evidence during trial about its UDRP complaint, Plaintiff’s failure to respond to that complaint, or the
                                                                                      arbitrator’s decision, and IMI was not allowed to state that it won the UDRP. (Dkt. 129, pp. 3:13-
                                                                                   28 4:24.)
                                                                                      Case No.: 5:17-cv-06734-LHK                       –3–
                                                                                            DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                               COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                            Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 9 of 28



                                                                                    1 reverse domain name hijacking, and found that there were genuine disputes of material fact on

                                                                                    2 Plaintiff’s declaratory relief claim and IMI’s counterclaims which prevented the Court from granting

                                                                                    3 summary judgment on those causes of action. (See Dkt. 83, Dkt. 199, pp. 17:7-19:19.)

                                                                                    4         Following the Court’s summary judgment order dismissing Plaintiff’s reverse domain name

                                                                                    5 hijacking claim, Plaintiff continued to attempt to pursue that claim. Among other things, Plaintiff filed

                                                                                    6 pre-trial statements and requested jury instructions related to that claim, and he continued to attempt

                                                                                    7 to seek damages from IMI. (See Dkt. 172; Dkt. 199, pp. 17:7-19:7; 20:15-21:25; 6/10/19 Rptr. Trans.,

                                                                                    8 pp. 164-165; 6/14/19 Rptr. Trans., pp. 574:17–577:17.) During the course of this lawsuit, this Court

                                                                                    9 issued not less than three written orders, which confirmed that Plaintiff’s reverse domain name

                                                                                   10 hijacking claim and related request for damages had been dismissed (see Dkts. 83, 172, 180, 199), and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 repeatedly admonished Plaintiff’s counsel for disregarding those orders. (Id., see also 6/10/19 Rptr.

                                                                                   12 Trans., pp. 164-165; 6/14/19 Rptr. Trans., pp. 574:17–577:17.)
REED SMITH LLP




                                                                                   13 C.      At Trial, IMI Introduced Evidence That Supported Each Element Of Its ACPA

                                                                                   14         Counterclaim

                                                                                   15         This Court presided over a three-day jury trial on Plaintiff’s declaratory relief claim and IMI’s

                                                                                   16 ACPA and declaratory relief counterclaims. During trial, IMI introduced documents and testimony

                                                                                   17 through its witnesses to support each element of its counterclaims. (See 6/11/19 Rptr. Trans.,

                                                                                   18 pp. 507:22-534:3; 6/14/19 Rptr. Trans., pp. 578:4-666:8.)

                                                                                   19         In order to prevail on its ACPA counterclaim, IMI was required to prove each of the following

                                                                                   20 elements: (1) Plaintiff registered, trafficked in, or used the imi.com domain name; (2) Plaintiff’s

                                                                                   21 imi.com domain name was identical or confusingly similar to a protected mark owned by IMI;

                                                                                   22 (3) IMI’s IMI mark was distinctive at the time Plaintiff registered the imi.com domain name; and

                                                                                   23 (4) Plaintiff used the imi.com domain name with a bad faith intent to profit. DSPT Intern., Inc. v.

                                                                                   24 Nahum, 624 F.3d 1213, 1218–19, n.10 (citing 15 U.S.C. § 1125(d)). (See Dkt. 199, pp. 23:21-23:26.)

                                                                                   25         Plaintiff stipulated to the first two elements. (6/14/19 Rptr. Trans., pp. 711:10711:3.) At trial,

                                                                                   26 IMI presented documents and testimony on the remaining two elements to show both that its IMI

                                                                                   27 trademark was inherently distinctive at the time Plaintiff registered the imi.com domain name and that

                                                                                   28 he was using that domain name with a bad faith intent to profit. In accordance with the Jury Instruction
                                                                                      Case No.: 5:17-cv-06734-LHK                     –4–
                                                                                        DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                           COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                             Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 10 of 28



                                                                                    1 that required the jury to determine distinctiveness by placing the mark along the spectrum of marks,

                                                                                    2 IMI presented the following evidence to show that its IMI trademark was inherently distinctive at the

                                                                                    3 time Plaintiff registered the imi.com domain name: (1) since at least 1965, IMI had continuously used

                                                                                    4 its IMI trademark as the source identifier for the concrete and aggregate goods it sold, including sand,

                                                                                    5 stone, gravel and concrete; (2) since at least 1965, IMI had prominently displayed its IMI trademark

                                                                                    6 on a wide range of advertising and marketing materials, on ready mix concrete trucks carrying its

                                                                                    7 goods, and on company documents, buildings and signage; (3) its IMI trademark was twice registered

                                                                                    8 by the PTO directly on the Principal Register and both registrations stated that the mark was first used

                                                                                    9 at least as early as January 1, 1965; (4) “IMI” is not the name of any good IMI has ever sold; (5) “IMI”

                                                                                   10 is not a generic term for nor does it describe any quality or characteristic of any good IMI has ever
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 sold; and (6) IMI is arbitrary with respect to those goods. (Dkt. 199, pp. 6:8-6:27, 7:1-7:7, JX-1, Def.

                                                                                   12 and CC Exhibit 001, Def. and CC Exhibit 009, Def. and CC Exhibit 011, Def. and CC Exhibit 029,
REED SMITH LLP




                                                                                   13 Def. and CC Exhibit 103; 6/14/19 Rptrs. Trans., pp. 587:14-592:7, 634:17-650:8.)

                                                                                   14           In addition, IMI presented the following evidence to show that Plaintiff was using the imi.com

                                                                                   15 domain name with a bad faith intent to profit: (1) for more than 15 years, Plaintiff did not use his

                                                                                   16 website to make a bona fide offering of any goods or services; (2) for more than 15 years, Plaintiff

                                                                                   17 displayed on his www.imi.com website his offer to sell the imi.com domain name for “not less than

                                                                                   18 two million dollars”; (3) Plaintiff listed on his website a directory of the various IMI entities that he

                                                                                   19 thought would be interested in purchasing the imi.com domain name to draw them to his website;

                                                                                   20 (4) after IMI won the UDRP proceeding and Plaintiff received the arbitrator’s written decision which

                                                                                   21 found that Plaintiff’s longstanding display of his offer to sell the imi.com domain name for not less

                                                                                   22 than two million dollars and his failure to offer any good or service for sale demonstrated that he was

                                                                                   23 using the imi.com domain name in bad faith, Plaintiff removed both his offer to sell and the entity list

                                                                                   24 from his website;4 (5) after IMI won the UDRP proceeding, Plaintiff named for the first time on a

                                                                                   25 “coming soon” placeholder page International Monetary Investments, an entity he formed in

                                                                                   26   4
                                                                                       IMI presented evidence that it won the UDRP proceeding and regarding the content of the arbitrator’s
                                                                                      order in support of its motion for summary judgment but not at trial because the Court granted
                                                                                   27 Plaintiff’s motion in limine precluding it from presenting that evidence at trial. IMI presented evidence
                                                                                      related to Plaintiff’s changes to his website following the UDRP proceeding both in support of its
                                                                                   28 motion for summary judgment and at trial.
                                                                                      Case No.: 5:17-cv-06734-LHK                       –5–
                                                                                            DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                               COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                             Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 11 of 28



                                                                                    1 November 2016; and (6) Plaintiff simultaneously negotiated with several entities to sell the imi.com

                                                                                    2 domain name, sparking a bidding war among those entities to bid up the price of the domain name

                                                                                    3 and, in his own words, “stupidly overpriced it” at $4 million before the interested entities went away.

                                                                                    4 (Dkt. 199, pp. 7:8-10:8, 11:11-11:17, 12:9-12:22; JX-2, JX-3, JX-4, JX-5, JX-7, JX-8, JX-9, Def. and

                                                                                    5 CC Exhibit 052, Def. and CC Exhibit 053; 6/11/19 Rptr. Trans., pp. 373:1-377:3, 6/14/19 Rptr. Trans,

                                                                                    6 pp. 655:8-656:20.)

                                                                                    7          At the end of IMI’s case in chief, IMI brought a Rule 50(a) motion, which the Court granted

                                                                                    8 with respect to Plaintiff’s acquiescence defense. (Dkt. 185, Dkt. 199, pp. 22:7-22:12; 6/14/19, Rptr.

                                                                                    9 Trans., pp. 680:1-680:4, 681:16-681:21.)

                                                                                   10          The Court found that IMI’s case should go to the jury. (6/14/19 Rptr. Trans., pp. 685:13-
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 685:18.) The jury rendered a verdict against IMI on Plaintiff’s declaratory relief claim (in an advisory

                                                                                   12 capacity) and on IMI’s ACPA counterclaim. (Dkt. 199.) On August 10, 2019, the Court issued
REED SMITH LLP




                                                                                   13 findings of fact and conclusions of law, which stated that the jury’s verdict on IMI’s ACPA

                                                                                   14 counterclaim was supported by substantial evidence and issued a judgment for Plaintiff on his

                                                                                   15 declaratory relief claim. (Id., pp. 25:18-36:12.)

                                                                                   16 III.     THIS CASE DOES NOT QUALIFY AS EXCEPTIONAL

                                                                                   17          The Supreme Court in Octane Fitness, LLC v. ICON Health & Fitness, Inc., 134 S. Ct. 1749

                                                                                   18 (2014) clarified the standard for determining an “exceptional” case: “Under the standard announced

                                                                                   19 today, a district court may award fees in the rare case in which a party's unreasonable conduct -- while

                                                                                   20 not necessarily independently sanctionable -- is nonetheless so ‘exceptional’ as to justify an award of

                                                                                   21 fees.” Octane, 134 S. Ct. at 1756-57 (emphasis added). The Supreme Court explained that “an

                                                                                   22 “exceptional” case is “one that stands out from others with respect to the substantive strength of a

                                                                                   23 party's litigating position (considering both the governing law and the facts of the case)”, and directed

                                                                                   24 courts to consider factors such as “‘frivolousness, motivation, objective unreasonableness (both in the

                                                                                   25 factual and legal components of the case) and the need in particular circumstances to advance

                                                                                   26 considerations of compensation and deterrence.” Id., accord SunEarth, Inc. v. Sun Earth Solar Power

                                                                                   27 Co., 839 F.3d 1179, 1180–81 (9th Cir. 2016) (en banc).

                                                                                   28           Courts routinely hold that an award of attorney’s fees under the Lanham Act is not appropriate
                                                                                        Case No.: 5:17-cv-06734-LHK                       –6–
                                                                                         DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                            COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                           Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 12 of 28



                                                                                    1 where, as here, a non-prevailing party had a legitimate reason for bringing its claim, raised debatable

                                                                                    2 issues, or achieved partial success. See Nutrivita Labs., Inc. v. VBS Distribution Inc., 160 F.Supp.3d

                                                                                    3 1184, 1192 (C.D. Cal. 2016) (“In cases where the Ninth Circuit has affirmed the district court's denial

                                                                                    4 of attorneys' fees based on a finding that (a Lanham Act) case was not exceptional, the key factor

                                                                                    5 appears to be that the plaintiff raised ‘debatable issues’ and had a legitimate reason for bringing the

                                                                                    6 lawsuit.”); Apple Inc. v. Samsung Elecs. Co., No. 11-CV-01846-LHK, 2014 WL 4145499, at *6 (N.D.

                                                                                    7 Cal. Aug. 20, 2014) (denying attorney’s fees where the defendant asserted defenses showing that it

                                                                                    8 “might have reasonably thought” that its actions complied with the law); Trowbridge Sidoti LLP v.

                                                                                    9 Taylor, No. 8:16-CV-00771-ODW-SK, 2018 WL 2670656, at *6 (C.D. Cal. June 4, 2018) (“If a

                                                                                   10 plaintiff has raised ‘debatable issues’ and can be found to have had a legitimate reason for bringing
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 the lawsuit, it supports a finding that a case is not exceptional.”).

                                                                                   12          As set forth in detail below, IMI had a reasonable belief in the merits of its ACPA counterclaim,
REED SMITH LLP




                                                                                   13 that counterclaim was supported by controlling Ninth Circuit authority, and IMI presented both

                                                                                   14 substantial documentary evidence and detailed testimony to support each element of that counterclaim.

                                                                                   15 A. IMI’s ACPA Counterclaim Was Supported By The Law And Evidence

                                                                                   16          It is well settled that “the mere fact that (a party) lost cannot establish his objective

                                                                                   17 unreasonability.” Seltzer v. Green Day, Inc., 725 F.3d 1170, 1181 (9th Cir. 2013). A claim that is

                                                                                   18 reasonably supported by the law and some evidence (even if ultimately unsuccessful) is not frivolous

                                                                                   19 or objectively unreasonable, and an award of attorney’s fees under the Lanham Act is not proper.

                                                                                   20 Nutrivita Labs., Inc., 160 F.Supp.3d at 1192 (“the Ninth Circuit has held that “an action is exceptional

                                                                                   21 under the Lanham Act if the plaintiff has no reasonable or legal basis to believe in success on the

                                                                                   22 merits.”); Caiz v. Roberts, No. CV1509044RSWLAGRX, 2017 WL 830386, at *5 (C.D. Cal. Mar. 2,

                                                                                   23 2017) (“While the standard for awarding attorneys' fees under 15 U.S.C. § 1117 has been relaxed,

                                                                                   24 Defendants must still prove by a preponderance of the evidence and in light of the totality of the

                                                                                   25 circumstances that the case is exceptional. . . . mere failure of proof on a claim or lack of success in a

                                                                                   26 lawsuit is not sufficient to warrant a finding that a case is exceptional.”).

                                                                                   27          IMI’s ACPA counterclaim was supported by both the law and the evidence.

                                                                                   28              1.        Controlling Ninth Circuit Authority Supports IMI’s ACPA Counterclaim
                                                                                        Case No.: 5:17-cv-06734-LHK                      –7–
                                                                                         DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                            COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                           Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 13 of 28



                                                                                    1          Plaintiff argues that IMI’s ACPA counterclaim was “objectively baseless” based on (i) the fact

                                                                                    2 that Plaintiff registered the imi.com domain name shortly before IMI registered its IMI trademark;

                                                                                    3 (ii) his assertion that there was “no legally cognizable harm to” IMI; and (iii) the fact that shortly after

                                                                                    4 he registered the imi.com domain name, Plaintiff incorporated Internet Marketing Inc. – which he

                                                                                    5 claims used the domain name until it was sold in 1998. (Motion, pp. 9:7-10:26.) These arguments are

                                                                                    6 all contrary to the plain language of the ACPA, the controlling Ninth Circuit authority, and this Court’s

                                                                                    7 prior orders.

                                                                                    8          First, as the Court’s summary judgment order and jury instructions recognize, neither the

                                                                                    9 ACPA nor the controlling Ninth Circuit authority required IMI to show that it owned a registered

                                                                                   10 trademark at the time Plaintiff registered the imi.com domain name; it only needed to show that it
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 owned a distinctive mark at that time. A trademark that is “inherently distinctive” satisfies this

                                                                                   12 requirement. See DSPT Intern., Inc. v. Nahum, 624 F.3d 1213, 1218-1222, n. 10 (9th Cir. 2010)
REED SMITH LLP




                                                                                   13 (stating the liability under the ACPA requires proof that a “protected mark” is distinctive and finding

                                                                                   14 against the domain name owner even though the trademark at issue was never registered; because it

                                                                                   15 was used in commerce it was protected by the common law); Lahoti, 636 F.3d at 505 (affirming the

                                                                                   16 district court’s finding that an unregistered trademark was distinctive and that the domain name owner

                                                                                   17 violated the ACPA because that mark was used in commerce before the domain name was registered);

                                                                                   18 See also 6/14/19 Rptr. Trans., pp. 710:17-710:25 (ACPA jury instruction).

                                                                                   19          IMI presented substantial documentary evidence and detailed testimony that (i) it had

                                                                                   20 established common law rights in its IMI trademark long before Plaintiff registered the imi.com

                                                                                   21 domain name by prominently and continuously using that mark as the source identifier for its goods

                                                                                   22 since at least as early as 1965; and (ii) that its IMI mark was inherently distinctive because it was not

                                                                                   23 the name of any goods IMI sold and did not describe any quality or characteristic of any such goods

                                                                                   24 (i.e., it was not generic or descriptive) and the PTO twice registered that mark without requiring IMI

                                                                                   25 to submit any proof of secondary meaning. (See Dkt. 83, pp. 7:9-11:15; Dkt. 199, pp. 23:21-23:26,

                                                                                   26 6/14/19 Rptr. Trans., pp. 710:17-71-:25, 711:4-716:11.) Based on this evidence, a jury reasonably

                                                                                   27 could have concluded that IMI’s trademark was inherently distinctive, and therefore distinctive from

                                                                                   28
                                                                                        Case No.: 5:17-cv-06734-LHK            –8–
                                                                                         DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                             COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                             Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 14 of 28



                                                                                    1 the moment it was first used in January of 1965. (See Dkt. 83, pp. 7:9-11:15.)5

                                                                                    2           Second, the ACPA did not require IMI to present evidence of consumer confusion or

                                                                                    3 cognizable harm; neither one is a required element of an ACPA claim. (Motion, pp. 9:24-9:26, 12:3-

                                                                                    4 12:11.) See 6/14/19 Rptr. Trans., pp. 7120:17-710:25 (jury instruction listing ACPA elements).

                                                                                    5           Third, these same published Ninth Circuit decisions also have squarely rejected Plaintiff’s

                                                                                    6 argument that liability under the ACPA can be based only on a party’s bad faith intent at the time he

                                                                                    7 registers a domain name (Motion, pp. 9:14-10:3). On the contrary, the law is clear: even if a party

                                                                                    8 initially registers a domain name in good faith, his subsequent use of that domain name with a bad

                                                                                    9 faith intent to profit violates the ACPA. See DSPT Intern., 624 F.3d at 1218-1220 (“The statute says

                                                                                   10 “registers, traffics in, or uses,” with “or” between the terms, so use alone is enough to support a verdict,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 even in the absence of violative registration or trafficking.”); Lahoti v. VeriCheck, Inc., 586 F.3d 1190,

                                                                                   12 1202 (9th Cir. 2009) (“(e)vidence of bad faith may arise well after registration of the domain name.”);
REED SMITH LLP




                                                                                   13 Symantec Corp. v. Johns Creek Software, Inc., No. C 11-03146 WHA, 2012 WL 10518, at *2 (N.D.

                                                                                   14 Cal. Jan. 3, 2012) (“A person is liable under the ACPA if that person has a bad faith intent to profit

                                                                                   15 from a mark and registers, traffics in, or uses a domain name that is identical or confusingly similar to

                                                                                   16 that mark. 15 U.S.C. 1125(d)(1)(A). There is no requirement that the domain name registrant must

                                                                                   17 have a bad faith intent both at the time of registration and during the entire course of use of the domain

                                                                                   18 name.”) (Emphasis added).

                                                                                   19           Finally, and importantly, Plaintiff ignores the critical facts that IMI won both summary

                                                                                   20 judgment on Plaintiff’s claim against it for reverse domain name hijacking (which also precluded

                                                                                   21 Plaintiff from recovering any damages from IMI) and its Rule 50(a) motion for judgment on Plaintiff’s

                                                                                   22 acquiescence defense. “[W]here a party has set forth some good faith argument in favor of its position,

                                                                                   23 it will generally not be found to have advanced exceptionally meritless claims.” Deckers Outdoor

                                                                                   24 Corp. v. Romeo & Juliette, Inc., No. 2:15-cv-02812-ODW (Cwx), 2016 WL 5842187, at *3 (C.D. Cal.

                                                                                   25 Oct. 5, 2016) (internal quotation marks and citation omitted); accord Sophia & Chloe, Inc. v. Brighton

                                                                                   26   5
                                                                                        The Court’s distinctiveness jury instructions demonstrate that this theory was not “objectively
                                                                                      baseless,” but was, instead, grounded in the law. (6/14/19 Rptr. Trans., pp. 7:11-4-718:15.) As the
                                                                                   27 Court’s jury instructions stated: “Only if you determine that Irving Materials Incorporated’s mark is
                                                                                      not inherently distinctive should you consider whether it is descriptive but became distinctive through
                                                                                   28 the development of secondary meaning.” (Id., pp. 711:4-711:12.)
                                                                                      Case No.: 5:17-cv-06734-LHK                      –9–
                                                                                            DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                               COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                           Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 15 of 28



                                                                                    1 Collectibles, Inc., No. 12-CV-2472-AJB-KSC, 2019 WL 1429588, at *10 (S.D. Cal. Mar. 29, 2019).

                                                                                    2          Thus, considering the totality of the circumstances, including the legal support for IMI’s

                                                                                    3 position and its partial success on these dispositive motions, IMI did not pursue an objectively

                                                                                    4 unreasonable claim, and this is not an exceptional case appropriate for an award of attorney’s fees.

                                                                                    5             2.        IMI’s ACPA Counterclaim Was Reasonably Supported By Both The Documents

                                                                                    6                       And The Testimony It Introduced at Trial

                                                                                    7          Plaintiff also claims that IMI’s ACPA counterclaim was “objectively baseless” based on his

                                                                                    8 bare assertions that IMI had “almost no evidence to support it” and did not “come close to proving its

                                                                                    9 trademark was distinctive in 1994.” (Motion, pp. 9:23-9:24.) On the contrary, IMI presented

                                                                                   10 substantial evidence to support each element of its ACPA claim, including the following:
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                 (1) documents and testimony that showed that its IMI trademark, when placed along

                                                                                   12       the spectrum of marks, was inherently distinctive, including evidence that it was neither
REED SMITH LLP




                                                                                   13       generic nor descriptive of the concrete and aggregate goods sold under that mark and was,

                                                                                   14       instead, arbitrary when applied to those goods; and that the PTO twice registered that

                                                                                   15       trademark without requiring proof of secondary meaning, and both registrations identified

                                                                                   16       IMI’s date of first use of the mark as 1965, 29 years before Plaintiff registered the imi.com

                                                                                   17       domain name (Dkt. 199, pp. 7:1-7:7, JX-1, Def. and CC Exhibit 009, Def. and CC Exhibit

                                                                                   18       011, Def. and CC Exhibit 103);

                                                                                   19                 (2) documents and testimony that showed that IMI has used its inherently distinctive

                                                                                   20       IMI trademark as the source identifier for its goods since at least as early as 1965, 29 years

                                                                                   21       before Plaintiff registered the imi.com domain name. (Dkt. 199, pp. 6:8-6:27; Def. and CC

                                                                                   22       Exhibit 001, Def. and CC Exhibit 029; 6/14/19 Rptrs. Trans., pp. 587:14-592:7, 634:17-

                                                                                   23       650:8);

                                                                                   24                 (3) documents and testimony that showed that from 2002 until March of 2018 (5

                                                                                   25       months after Plaintiff brought this lawsuit), a period of more than 15 years, he never used his

                                                                                   26       www.imi.com website to offer to sell any good or service but, instead, used it to prominently

                                                                                   27       display his offer to sell the imi.com domain name for not less than 2 million dollars (JX-2,

                                                                                   28        JX-3, JX-4, JX-5, JX-7, JX-8, JX-9, Def. and CC Exhibit 052, Def. and CC Exhibit 053);
                                                                                        Case No.: 5:17-cv-06734-LHK                    – 10 –
                                                                                         DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                            COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                             Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 16 of 28



                                                                                    1                (4) documents and testimony that showed that, in response to the arbitrator’s order in

                                                                                    2         the UDRP proceeding, 5 months after Plaintiff filed this lawsuit, he changed his website to

                                                                                    3         remove his longstanding offer to sell the imi.com domain name and, for the first time, added

                                                                                    4         a reference to a new IMI entity, International Monetary Investments6 (Dkt. 199, pp. 7:8-9:9,

                                                                                    5         11:11-11:17, 12:9-12:22; JX-2, JX-3, JX-4, JX-5, JX-7, JX-8, JX-9, Def. and CC Exhibit 052,

                                                                                    6         Def. and CC Exhibit 053; 6/14/19 Rptr. Trans, pp. 655:8-656:20); and

                                                                                    7                (5) documents and testimony that detailed Plaintiff’s attempts to sell the imi.com

                                                                                    8         domain name to the highest bidder, including his unsuccessful attempt to sell the domain

                                                                                    9         name for $4 million, and Plaintiff’s admission at trial that he intended to create a “bidding

                                                                                   10         war” and “stupidly overpriced” the domain name causing interested buyers to go away . (Dkt.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         199, pp. 7:8-10:8; JX-1, JX-7, 6/11/19 Rptr. Trans., pp. 373:1-377:3.)

                                                                                   12            First, under the controlling legal authority, the evidence IMI introduced about the goods it
REED SMITH LLP




                                                                                   13 sells under its IMI trademark, including testimony that it does not sell any good named “IMI” and that

                                                                                   14 IMI does not describe the quality or characteristic of any good IMI sells, reasonably supported a

                                                                                   15 conclusion that IMI’s trademark was suggestive or arbitrary, and therefore “inherently distinctive” at

                                                                                   16 the time Plaintiff registered the imi.com domain name. (6/11/19 Rptr. Trans., pp. 520:20-522:24.) Two

                                                                                   17 Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 768 (1992) (“Suggestive,” or “arbitrary” marks are

                                                                                   18 inherently distinctive and are entitled to registration on the Principal Register without any showing of

                                                                                   19 acquired distinctiveness, i.e., secondary meaning; “generic” or “descriptive” marks are not); KP

                                                                                   20 Permanent Make-Up, Inc. v. Lasting Impression I, Inc., 408 F.3d 596, 602 (9th Cir. 2005) (same). In

                                                                                   21 fact, the Court’s findings of fact and conclusions of law quote this legal standard. (Dkt. 199, pp. 24:4-

                                                                                   22 24:22.)

                                                                                   23            Second, under the controlling legal authority, the evidence IMI introduced about the PTO’s

                                                                                   24 registration of the IMI trademark on the Principal Register without requiring any showing of secondary

                                                                                   25 meaning and its continuous use of that mark as the source identifier for its goods since 1965, also

                                                                                   26 reasonably supported a conclusion that the IMI trademark was distinctive at the time Plaintiff

                                                                                   27
                                                                                        6
                                                                                       Based, in part, on Plaintiff’s admissions in his deposition, at trial, IMI contended that he made these
                                                                                   28 changes to disguise his bad faith intent to profit.
                                                                                      Case No.: 5:17-cv-06734-LHK                       – 11 –
                                                                                            DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                               COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                             Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 17 of 28



                                                                                    1 registered the imi.com domain name. See, supra, discussion of DSPT Intern., 624 F.3d at 1218-1222;

                                                                                    2 Lahoti, 636 F.3d at 505; see also Zobmondo Entm't, LLC v. Falls Media, LLC, 602 F.3d 1108, 1113–

                                                                                    3 14 (9th Cir. 2010) (“Where the PTO issues a registration without requiring proof of secondary

                                                                                    4 meaning, the presumption is that the mark is inherently distinctive.”) The Ninth Circuit has relied on

                                                                                    5 the PTO’s registration of a trademark to conclude that a mark is inherently distinctive. See Lahoti, 586

                                                                                    6 F.3d at 1199 (“There can be no serious dispute with the principle that a federal trademark registration

                                                                                    7 of a particular mark supports the distinctiveness of that mark, because the PTO should not otherwise

                                                                                    8 give it protection.”) Accordingly, the fact that the PTO twice registered the IMI trademark reflects its

                                                                                    9 determination that the IMI trademark was inherently distinctive, and IMI’s use of that same mark for

                                                                                   10 29 years before Plaintiff registered the domain name supports IMI’s position that its inherently
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 distinctive trademark was also distinctive prior to Plaintiff’s registration of the domain name.7 The

                                                                                   12 Court’s summary judgment order confirms that these legal arguments were reasonable. (See Dkt. 83,
REED SMITH LLP




                                                                                   13 pp. 7:9-11:15.)

                                                                                   14            Third, under the controlling legal authority, the evidence IMI introduced about Plaintiff’s

                                                                                   15 failure to use his www.imi.com website to offer to sell any good or service, his longstanding offer to

                                                                                   16 sell the domain name for not less than $2 million and the changes he made to the website after the

                                                                                   17 UDRP proceeding to delete that offer to sell and to add a reference to his newly formed entity,

                                                                                   18 International Monetary Investments, could reasonably have supported a conclusion that Plaintiff acted

                                                                                   19 with a bad faith intent to profit in violation of the ACPA. The Court repeatedly confirmed this:

                                                                                   20         “(T)he initiation of the UDRP proceeding is highly probative because Black took actions,
                                                                                              including altering the imi.com website, after the UDRP proceeding was initiated. Irving
                                                                                   21         argues Black’s actions post-UDRP proceeding demonstrate Black’s bad faith, which is an
                                                                                              element of Irving’s Anti-Cybersquatting Consumer Protection Act (“ACPA”) cybersquatting
                                                                                   22         (15 U.S.C. § 1125(d)) counterclaim. See, e.g., Shields v. Zuccarini, 254 F.3d 476, 480 (3d
                                                                                              Cir. 2001) (finding bad faith where the domain name owner changed his websites after the
                                                                                   23
                                                                                              lawsuit for violation of the ACPA was filed); E. & J. Gallo Winery v. Spider Webs Ltd., 286
                                                                                   24         F.3d 270, 276 (5th Cir. 2002) (“(W)hen a registrant first uses a web site after litigation begins,

                                                                                   25   7
                                                                                        Moreover, even if IMI was required to prove that its trademark had acquired secondary meaning,
                                                                                      this same evidence could reasonably support the conclusion that it had. See Filipino Yellow Pages,
                                                                                   26 Inc. v. Asian Journal Publ'ns, Inc., 198 F.3d 1143, 1151 (9th Cir. 1999) (“Secondary meaning can be
                                                                                      established in many ways, including (but not limited to) direct consumer testimony; survey evidence;
                                                                                   27 exclusivity, manner, and length of use of a mark; amount and manner of advertising; amount of sales
                                                                                      and number of customers; established place in the market; and proof of intentional copying by the
                                                                                   28 defendant.” (Emphasis added.))
                                                                                      Case No.: 5:17-cv-06734-LHK                     – 12 –
                                                                                            DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                               COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                           Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 18 of 28



                                                                                    1       this undermines any claim that the use was in good faith or was a fair use under the ACPA.”).
                                                                                            The court agrees that the initiation of the UDRP proceeding and Black’s subsequent actions
                                                                                    2       are highly relevant to the ‘bad faith’ inquiry.”’ (See Dkt. 129, pp. 3:16-4:2.)
                                                                                    3       “Evidence of Black’s business activities after October 11, 2017 is relevant because Black’s
                                                                                            new business activities after the October 2017 UDRP proceeding could support a finding that
                                                                                    4       Black acted in bad faith. See, e.g., Sporty’s Farm L.L.C. v. Sportsman's Mkt., Inc., 202 F.3d
                                                                                            489, 499 (2d Cir. 2000) (considering bad faith factors and finding bad faith where new “use”
                                                                                    5
                                                                                            was an attempt to avoid ACPA liability).” (Id., pp. 7:5-7:9.)
                                                                                    6 See also, Dkt. 83, pp. 7:16-17:25; 6/14/19, Rptr. Trans., pp. 563:13-565:16 (“So the case law cited by

                                                                                    7 Irving demonstrates that changing the website after the UDRP proceeding is relevant to the bad faith

                                                                                    8 inquiry.”).

                                                                                    9          Fourth, under the controlling legal authority, the evidence IMI introduced about Plaintiff’s
                                                                                   10 attempts to sell the domain name for up to $4 million, including his testimony about creating a bidding
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 war and “stupidly overpricing” the domain name, likewise reasonably supported a finding that he used

                                                                                   12 the domain name with a bad faith intent to profit in violation of the ACPA. See Lahoti, 586 F.3d at
REED SMITH LLP




                                                                                   13 1202 (a “willingness to sell the Domain Name only for an exorbitant profit (is a) quintessential

                                                                                   14 cybersquatting practice()” and finding a five-figure sum to be exorbitant); DSPT Int'l, Inc., 624 F.3d

                                                                                   15 at 1221 (“The ‘intent to profit,’ . . . means simply the intent to get money or other valuable

                                                                                   16 consideration”). See also Dkt. 83, pp. 7:16-17:25.

                                                                                   17          Simply put, the fact that the jury rendered a verdict against IMI does not mean that IMI failed
                                                                                   18 to provide any reasonable evidence to support its ACPA counterclaim or that the prosecution of its

                                                                                   19 ACPA counterclaim was exceptional. If that were the standard, the exception would swallow the rule.

                                                                                   20 See Applied Information Sciences Corp. v. eBay, Inc., 511 F.3d 966, 973 (9th Cir. 2007) (denying fees

                                                                                   21 because the “(plaintiff's) case was not frivolous and . . . (plaintiff) raised debatable issues.”; the court

                                                                                   22 “(found) no compelling proof that (plaintiff) acted capriciously or pursued litigation to harass

                                                                                   23 (defendant), or that (plaintiff) intended to bring a meritless or unreasonable case against

                                                                                   24 (defendant).” ); Grasshopper House, LLC v. Clean & Sober Media LLC, No. 218CV00923SVWRAO,

                                                                                   25 2019 WL 2762936, at *30 (C.D. Cal. July 1, 2019) (“The Court holds that this case does not rise to

                                                                                   26 the level of an “exceptional” case necessitating an award of attorneys' fees. Cliffside's defense

                                                                                   27 throughout this case was not one of frivolity, and none of Cliffside's legal arguments advanced during

                                                                                   28
                                                                                        Case No.: 5:17-cv-06734-LHK            – 13 –
                                                                                         DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                             COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                           Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 19 of 28



                                                                                    1 trial were objectively unreasonable. . . . Cliffside undoubtedly was motivated to pursue this case to its

                                                                                    2 conclusion based on Cliffside's subjective belief in the strength of its litigating position, which was

                                                                                    3 ultimately rejected by the jury.”); Sophia & Chloe, Inc., 2019 WL 1429588, at *10 (“(M)ere failure of

                                                                                    4 proof on a claim or lack of success in a lawsuit is not sufficient to warrant a finding that a case is

                                                                                    5 exceptional.); Caiz v. Roberts, No. CV1509044RSWLAGRX, 2017 WL 830386, at *5 (C.D. Cal.

                                                                                    6 Mar. 2, 2017) (same).

                                                                                    7             3.      Plaintiff Has Failed To Identify Any Legal Authority to Support His Assertion

                                                                                    8                     That IMI’s ACPA Counterclaim Was “Objectively Unreasonable”

                                                                                    9         Ignoring the binding Ninth Circuit precedent described in Sections 1 and 2 above, Plaintiff

                                                                                   10 relied instead on three unpublished district court cases, including one from out of circuit, to support
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 his assertion that IMI’s ACPA counterclaim was objectively unreasonable and that this case is

                                                                                   12 “exceptional”. (Motion, pp. 10:8-10:26.)
REED SMITH LLP




                                                                                   13         Plaintiff relies most heavily on Judge Orrick’s decision in Sazerac Co., Inc. v. Fetzer

                                                                                   14 Vineyards, Inc., No. 3:15-CV-04618-WHO, 2017 WL 6059271, at *4 (N.D. Cal. Dec. 7, 2017) in

                                                                                   15 which the Court awarded attorney’s fees under the Lanham Act. (Motion, pp. 8:13-8:21, 11:1-11:12.)

                                                                                   16 However, Plaintiff misconstrues that decision. Plaintiff argues that because the Court in Sazerac found

                                                                                   17 that case to be exceptional because the trademark owner “failed to prove distinctiveness and failed to

                                                                                   18 prove any harm,” this Court should award fees here. (Motion, pp. 11:1-11:12.) Not only was Sazerac

                                                                                   19 not an ACPA case, but the Court’s opinion clearly demonstrates why it is distinguishable:

                                                                                   20      “Sazerac may have had a subjectively legitimate reason for bringing this lawsuit and it raised
                                                                                           “debatable issues” sufficient to defeat Fetzer’s motion for summary judgment as to two of its
                                                                                   21      trademark claims and its trade dress infringement claim. See Nutrivita Labs., Inc. v. VBS
                                                                                           Distribution Inc., 160 F.Supp.3d 1184, 1192 (C.D. Cal. 2016)(“In cases where the Ninth
                                                                                   22      Circuit has affirmed the district court's denial of attorneys' fees based on a finding that (a
                                                                                           Lanham Act) case was not exceptional, the key factor appears to be that the plaintiff raised
                                                                                   23
                                                                                           ‘debatable issues’ and had a legitimate reason for bringing the lawsuit.”)(quoting another
                                                                                   24      source). But, once it forfeited the right to pursue damages and the case “officially” became
                                                                                           about injunctive relief, it was unreasonable for it not to present any evidence of irreparable
                                                                                   25      harm.”) (Emphasis added.) 2017 WL 6059271, at *8.
                                                                                   26 The Court’s decision to award attorney’s fees was based on the fact that the plaintiff failed to present

                                                                                   27 any evidence at all on the issue of irreparable harm even though this was a required element of his

                                                                                   28
                                                                                        Case No.: 5:17-cv-06734-LHK            – 14 –
                                                                                         DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                             COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                             Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 20 of 28



                                                                                    1 only claim for relief. Id. at *4-11. 8 In contrast, here, the ACPA does not require a showing of

                                                                                    2 irreparable harm to support the transfer of the imi.com domain name from Plaintiff to IMI, and IMI

                                                                                    3 sought both the transfer of the domain name and an award of statutory damages. Unlike the plaintiff

                                                                                    4 in Sazerac, here, IMI presented evidence to support each element of its ACPA counterclaim and raised

                                                                                    5 debatable issues, and its arguments in support of its counterclaim that were neither frivolous nor

                                                                                    6 objectively unreasonable. (See Sections III.A.1 and III.A.2 above.)

                                                                                    7           Plaintiff’s reliance on AirFX.com v. AirFX, LLC, 2013 WL 857976 at *3 (D. Ariz. Mar. 7,

                                                                                    8 2013) is equally misplaced. Plaintiff contends that this unpublished case supports his assertion that

                                                                                    9 IMI should have dismissed its ACPA counterclaim after it discovered that Plaintiff had registered the

                                                                                   10 imi.com domain name prior to the time IMI registered its IMI trademark. (Motion, pp. 7:15-7:20,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 10:8-10:13.) Controlling Ninth Circuit authority discussed above holds exactly the opposite. A

                                                                                   12 trademark registration is not a required element of an ACPA claim; the mark need only be distinctive.
REED SMITH LLP




                                                                                   13 See 15 U.S.C. § 1125(d); 6/14/19 Rptr. Trans., pp. 710:17-710:25. In addition, in AirFx.com, the court

                                                                                   14 awarded attorney’s fees to a prevailing plaintiff who won a motion for summary judgment on both its

                                                                                   15 claim for reverse domain name hijacking and the defendants’ counterclaims for trademark

                                                                                   16 infringement and cybersquatting. Id. at *1. In stark contrast, here the Court denied Plaintiff’s motion

                                                                                   17 for summary judgment on all claims and granted IMI’s motion for summary judgment on Plaintiff’s

                                                                                   18 reverse domain name hijacking claim and sent IMI’s case to trial. (Dkt. 199, pp. 17:7-18:9.)

                                                                                   19   8
                                                                                         Plaintiff also quotes from this case a paragraph that contains string cites to two additional cases, both
                                                                                        of which demonstrate why an award of attorney’s fees here is not appropriate (Motion, pp. 8:14-8:21):
                                                                                   20        (1) In Amusement Art, LLC v. Life is Beautiful, LLC, No. 214CV08290DDPJPR, 2017 WL
                                                                                             2259672, at *3 (C.D. Cal. May 23, 2017), aff'd in part, vacated in part, remanded, 768 F. App'x
                                                                                   21        683 (9th Cir. 2019), the court awarded attorney’s fees because the plaintiff’s conduct was
                                                                                             fraudulent and the claims it brought were “based on eight fraudulently-obtained registrations”.
                                                                                   22        The court explained: “courts have routinely found that cases where a Plaintiff engaged in fraud
                                                                                             on the trademark office are “exceptional” under the Lanham Act.” Id. The Ninth Circuit affirmed:
                                                                                   23        “The claims for registered marks were “exceptional” because the registrations were procured
                                                                                             fraudulently, which AA acknowledges is a basis for § 1117(a) fee award.” Amusement Art, LLC
                                                                                   24        v. Life Is Beautiful, LLC, 768 F. App'x 683, 687 (9th Cir. 2019). In stark contrast here, IMI’s
                                                                                             ACPA counterclaim was not based on any fraudulent conduct.
                                                                                   25        (2) ThermoLife Int'l, LLC v. Myogenix Corp., No. 13CV651 JLS (MDD), 2017 WL 1235766, at
                                                                                             *3 (S.D. Cal. Apr. 4, 2017), reconsideration denied, No. 13-CV-651 JLS (MDD), 2017 WL
                                                                                   26        4792426 (S.D. Cal. Oct. 24, 2017) is a patent infringement case that considered a fee award under
                                                                                             35 U.S.C. § 285, not Section 1117(a). Moreover, the award of attorney’s fees in that case was
                                                                                   27        based in large part on the plaintiff’s failure to conduct a pre-filing investigation, which is a
                                                                                             requirement in a lawsuit that asserts a claim for patent infringement, and pursued a “frivolous
                                                                                   28        claim”. Id. at *3-7.
                                                                                        Case No.: 5:17-cv-06734-LHK                      – 15 –
                                                                                            DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                               COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                             Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 21 of 28



                                                                                    1           Finally, Plaintiff’s reliance on Nelson-Ricks Cheese Co., Inc. v. Lakeview Cheese Co., LLC,

                                                                                    2 No. 4:16-CV-00427-DCN, 2018 WL 6186798, at *3 (D. Idaho Nov. 27, 2018) also is unavailing.

                                                                                    3 (Motion, pp. 10:13-10:26.) There, the plaintiff brought a claim for trademark infringement (not for

                                                                                    4 violation of the ACPA) against the owner of a website who unknowingly and inadvertently failed to

                                                                                    5 disable a webpage that included the plaintiff’s registered trademark (the website owner did not know

                                                                                    6 that website was live or accessible). Id. The district court granted summary judgment for the webpage

                                                                                    7 owner and awarded attorney’s fees because: (i) the trademark infringement claim was brought after

                                                                                    8 the infringing webpage was removed; (ii) the plaintiff knew that the infringing webpage was never

                                                                                    9 used in commerce (a necessary element of a trademark infringement claim); and (iii) the plaintiff knew

                                                                                   10 that the infringing webpage could not be found unless a consumer “manually (letter by letter) typed
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 (it) into a search browser” (i.e., it knew that a likelihood of consumer confusion, which was also a

                                                                                   12 necessary element of plaintiff’s trademark infringement claim, did not occur). IMI did not assert a
REED SMITH LLP




                                                                                   13 trademark infringement claim, and thus the reasoning for awarding attorney’s fees in Nelson-Ricks

                                                                                   14 does not apply here. Neither use in commerce nor consumer confusion are required elements of an

                                                                                   15 ACPA claim.9 Moreover, as set forth in Sections III.A.1 and III.A.2 above, IMI had both legal and

                                                                                   16 evidentiary support for its counterclaim.

                                                                                   17           In addition, Plaintiff claims that he suffered significant damages from the UDRP action and

                                                                                   18 the alleged reverse domain name hijacking. These damages allegedly resulted from the “lockdown”

                                                                                   19 of the imi.com domain name after IMI’s successful UDRP proceeding which, in turn, resulted in the

                                                                                   20 alleged withdrawal of financing from Plaintiff’s purported new business. Plaintiff urges the Court to

                                                                                   21 find that these alleged damages make this an “exceptional” case. (Motion, pp. 5:17-6:2, 10:1-10:3,

                                                                                   22 14:15-14:18). This argument should be disregarded by the Court because these alleged damages:

                                                                                   23 (i) are not in the record; (ii) flowed from the UDRP proceeding that IMI won, not its ACPA claim in

                                                                                   24 this case; and (iii) are the damages component of Plaintiff’s reverse domain name highjacking claim

                                                                                   25 on which he was not the prevailing party. Because the Court repeatedly held that Plaintiff did not have

                                                                                   26
                                                                                        9
                                                                                       Plaintiff’s statements that IMI “did not provide any notice of alleged infringement” and that, had it
                                                                                   27 done so, the evidence is undisputed that he would have removed IMI from his directory are irrelevant.
                                                                                      (Motion, pp. 10:20-10:25.) IMI did not bring a claim for trademark infringement in this lawsuit, and
                                                                                   28 was not required to provide any such notice.
                                                                                      Case No.: 5:17-cv-06734-LHK                     – 16 –
                                                                                            DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                               COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                           Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 22 of 28



                                                                                    1 a damages claim against IMI, any claimed damages should not be considered in deciding this motion.

                                                                                    2         In sum, Plaintiff has no pertinent authority to support his assertions that this case is exceptional

                                                                                    3 or that IMI’s ACPA counterclaim was objectively baseless.

                                                                                    4 B.      IMI Brought Its ACPA Counterclaim In Good Faith

                                                                                    5         Plaintiff also argues that IMI had “foul” motives for bringing its ACPA counterclaim, which

                                                                                    6 he bases on his assertion that neither consumers nor IMI were harmed by Plaintiff’s squatting on the

                                                                                    7 imi.com domain name. (Motion, pp. 11:13-12:14.) As detailed in Section III.A.1 above, not only are

                                                                                    8 these not required elements of an ACPA claim, but IMI presented testimony about the importance of

                                                                                    9 having the imi.com domain name for its business and the harm not having the domain name was

                                                                                   10 causing. (See 6/14/19 Rptr. Trans., pp. 580:22-581:6, 652:17-654:23.) Further, Plaintiff offers nothing
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 to support his accusation, nor could he: (i) neither the jury nor the Court found that IMI was an

                                                                                   12 overreaching trademark owner; (ii) neither the jury nor the Court found IMI acted in bad faith or
REED SMITH LLP




                                                                                   13 harmed Plaintiff in any way; (iii) neither the jury nor the Court found that IMI’s position was

                                                                                   14 unreasonable, illegitimate or foul; and (iv) neither the jury nor the Court found that IMI failed to

                                                                                   15 provide any evidence to support its position. (Dkt. 199.) The Court also has made clear that IMI’s

                                                                                   16 conduct was not at issue in this lawsuit. (Dkt. 172; Dkt. 199, pp. 17:7-19:7; 20:15-21:25; 6/14/19

                                                                                   17 Rptr. Trans., pp. 574:17–577:17.) Thus, Plaintiff’s contentions that he has “proven” that IMI caused

                                                                                   18 him harm “through its abusive use of the UDRP and ACPA” and that he has proven “(b)y a

                                                                                   19 preponderance of the evidence . . . that Irving abused its trademark rights by prosecuting its ACPA

                                                                                   20 counterclaim” are wholly unsupported by the record. (Motion, pp. 14:11-14:20, 15:18-15:22.)

                                                                                   21         Plaintiff’s claims that IMI brought its ACPA counterclaim “solely for their own selfish

                                                                                   22 business desires” and because IMI’s “marketing people decided they wanted imi.com” (Motion,

                                                                                   23 pp. 12:3-12:11) are red herrings. Of course IMI believed it was in its business interest to bring the

                                                                                   24 ACPA counterclaim after it had won the UDRP action. The question, however, is whether it acted in

                                                                                   25 bad faith and the record evidence answers that with a resounding “no.”(Dkt. 199.) IMI’s three

                                                                                   26 witnesses described in detail their good faith motives, their well-founded belief that the imi.com

                                                                                   27 domain name was important to IMI’s business, and the basis for their reasonable belief that Plaintiff

                                                                                   28 was squatting on the imi.com domain name. (See 6/11/19 Rptr. Trans., pp. 395:3-426:20, 497:20-
                                                                                      Case No.: 5:17-cv-06734-LHK                – 17 –
                                                                                        DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                           COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                             Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 23 of 28



                                                                                    1 505:12; 6/14/19/ Rptr. Trans., pp. 578:12-663:20.) More specifically, IMI presented evidence that

                                                                                    2 following a survey of its customers and research about its marketing and branding strategies, which

                                                                                    3 confirmed that IMI’s customers associated its goods with the IMI trademark, IMI developed a new

                                                                                    4 strategy to ensure that its IMI branding was consistent across marketing channels, including on the

                                                                                    5 internet. (6/14/19 Rptr. Trans., pp. 614:14-614:23, 652:14-655:7) This new strategy led IMI to visit

                                                                                    6 Plaintiff’s www.imi.com website in 2017. Based upon the content of that website, and relying on

                                                                                    7 advice from its marketing firm, IMI brought and won a UDRP proceeding against Plaintiff. (See Dkt.

                                                                                    8 83; Dkt. 129, pp. 3:13-4:24; Dkt. 199, pp. 12:23-13:1, 6/14/19 Rptr. Trans., pp. 614:14-615:14,

                                                                                    9 6532:14-655:15.)

                                                                                   10          There is no evidence that these witnesses testified untruthfully and there is no support for
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Plaintiff’s argument that IMI had the bad faith or illegitimate motive required to meet the

                                                                                   12 “exceptional” standard. See Applied information Sciences Corp., 511 F.3d. at 973 (affirming denial
REED SMITH LLP




                                                                                   13 of fees because there was “no compelling proof that (plaintiff) acted capriciously or pursued litigation

                                                                                   14 to harass” or “intended to bring a meritless or unreasonable case”); Grasshopper House, LLC, 2019

                                                                                   15 WL 2762936, at *30 (holding that a claim motivated by a “subjective belief in the strength of its

                                                                                   16 litigating position” is reasonable and precludes an award of attorney’s fees).

                                                                                   17          Further, Plaintiff’s Motion ignores the procedural history of this lawsuit. Plaintiff – not IMI –

                                                                                   18 brought this lawsuit. (Dkt. 199, pp. 13:17-13:24.) IMI’s ACPA counterclaim is a mirror image the

                                                                                   19 declaratory relief claim that Plaintiff independently asserted and took to trial. IMI did not act

                                                                                   20 unreasonably, maliciously or fraudulently; it asserted a legitimate defense to the claim Plaintiff

                                                                                   21 brought and pursued through trial. (Motion, pp. 11:10-11:12.)10 See Talent Mobile Dev., Inc. v.

                                                                                   22 Headios Grp., 382 F. Supp. 3d 953, 964 (C.D. Cal. 2019) (finding that the “Defendants had every

                                                                                   23 right to assert counterclaims . . . .” and declining to award attorney’s fees under the Lanham Act).

                                                                                   24

                                                                                   25

                                                                                   26   10
                                                                                         To the extent Plaintiff’s Motion is intended to argue that IMI had bad faith motives in commencing
                                                                                      the UDRP proceeding, those arguments should be disregarded. IMI won the UDRP. Moreover,
                                                                                   27 Plaintiff successfully filed a motion in limine to exclude all testimony and evidence about the UDRP
                                                                                      proceeding. [Dkt. 129.] IMI was not allowed to present any evidence about the UDRP or to state that
                                                                                   28 it won the UDRP. Plaintiff’s arguments about the UDRP to support this motion are inappropriate.
                                                                                      Case No.: 5:17-cv-06734-LHK                       – 18 –
                                                                                         DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                            COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                           Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 24 of 28



                                                                                    1 C.      Plaintiff Relies On His Dismissed Reverse Domain Name Hijacking Claim To Argue

                                                                                    2         That IMI Acted In Bad Faith And That This Case Is Exceptional

                                                                                    3         Plaintiff also argues that IMI’s motives were “illegitimate” and that this case is exceptional

                                                                                    4 because reverse domain name hijacking statutes were enacted to deter overreaching trademark owners.

                                                                                    5 (Motion, pp. 11, fn 1; 11:13-14:20.) This argument plainly ignores both the fact that Plaintiff did not

                                                                                    6 have a reverse domain name hijacking claim at trial, and that this Court has clearly and unequivocally

                                                                                    7 warned Plaintiff that he does not have either a claim for reverse domain name hijacking or any other

                                                                                    8 affirmative claim against IMI. The Court warned Plaintiff’s counsel on the final day of trial:

                                                                                    9      “If you keep trying to say that you have an affirmative claim that Irving violated the ACPA,
                                                                                           you don’t, and I will sanction you because I don’t – you know, how many orders have I said,
                                                                                   10
                                                                                           you don’t have a section (iv) claim? Look at the statutory text. Section (iv) is the affirmative
                 A limited liability partnership formed in the State of Delaware




                                                                                   11      claim against Irving. Section (v) is not. It only gives declaratory injunctive relief.” See
                                                                                           6/14/19 Rptr. Trans., pp. 575:25-576:6; see also, Dkt. 172; Dkt. 199, pp. 17:7-19:7; 20:15-
                                                                                   12      21:25; 6/14/19 Rptr. Trans., pp. 574:17–577:17.)
REED SMITH LLP




                                                                                   13 Once again, Plaintiff has ignored this warning. He now asks the Court to award him attorney’s fees

                                                                                   14 because “the purpose of the reverse domain name hijacking (RDNH) protections built into the ACPA

                                                                                   15 is to deter this sort of abusive conduct” and subsection (v) of the statute (Plaintiff’s only surviving

                                                                                   16 claim) “was also designed to protect registrants like Mr. Black from overreaching trademark owners

                                                                                   17 like Irving”. (Motion, pp. 12:16-13:14) Plaintiff also asserts that he has proven “by a preponderance

                                                                                   18 of the evidence . . . that Irving abused its trademark rights by prosecuting its ACPA counterclaim”

                                                                                   19 (Motion, 15:18-15:19). But Plaintiff’s failure of proof, no matter how many ways he tries to recast it,

                                                                                   20 cannot furnish alternative support for an exceptional case finding. Quite the contrary, the Court’s

                                                                                   21 repeated rejection of this claim refutes such a finding.

                                                                                   22         In sum, on balance and considering the totality of circumstances, this case is not one that rises

                                                                                   23 to the exceptional level required to award attorney’s fees under the Lanham Act. Because Plaintiff’s

                                                                                   24 Motion fails to identify any fact or law that would demonstrate that this case is exceptional under the

                                                                                   25 Lanham Act, it should be denied. See Rolex Watch, U.S.A., Inc. v. Michel Co., 179 F.3d 704, 711 (9th

                                                                                   26 Cir. 1999) (“(A)wards are never automatic and may be limited by equitable considerations”) (internal

                                                                                   27 quotation marks and citation omitted); Polo Fashions, Inc. v. Dick Bruhn, Inc., 793 F.2d 1132, 1134

                                                                                   28 (9th Cir. 1986) (pointing out that under the Lanham Act, while courts “may” award fees in exceptional
                                                                                      Case No.: 5:17-cv-06734-LHK                      – 19 –
                                                                                        DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                           COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                            Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 25 of 28



                                                                                    1 cases, the Act does not require them); Apple Inc., 2014 WL 4145499, at *11 (same); ThermoLife Int'l,

                                                                                    2 LLC, 2017 WL 1235766, at *4 (same).

                                                                                    3 IV.      PLAINTIFF’S REQUESTED FEES ARE NOT REASONABLE

                                                                                    4          Plaintiff’s motion also should be denied because Plaintiff has failed to submit sufficient

                                                                                    5 evidence to support the requested fees. Plaintiff’s counsel asserts that his firm’s fees are reasonable

                                                                                    6 because his rates are lower than IMI’s counsel’s rates. (Motion, pp. 14:21-15:15.) In support of this

                                                                                    7 statement, Plaintiff’s counsel relies on his “years of experience” and his “familiarity with” the billing

                                                                                    8 rates of boutique IP law firms. (Dkt. 201-1, ¶ 7.) This is not sufficient to satisfy his obligations. “The

                                                                                    9 fee applicant has the burden of producing satisfactory evidence, in addition to the affidavits of its

                                                                                   10 counsel, that the requested rates are in line with those prevailing in the community for similar
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 services.” Intel Corp. v. Terabyte Int'l, Inc., 6 F.3d 614, 622–23 (9th Cir. 1993). Plaintiff’s counsel

                                                                                   12 does not provide any information about his experience, or the experience of his associates,
REED SMITH LLP




                                                                                   13 Ms. Richmond and Mr. Blumberg, and he does not provide any information about the rates of

                                                                                   14 comparable firms to support his statement.

                                                                                   15          In addition, although Plaintiff’s counsel states that all 1143 of the hours his firm worked on

                                                                                   16 this matter are reasonable, he fails to attach or a single bill or any other underlying materials that break

                                                                                   17 down the tasks performed, the hours worked, the rates charged, or the fees billed and paid with respect

                                                                                   18 to each such task to support this statement. (Motion, pp. 14:21-15:15.) See Intel Corp., 6 F.3d at 622–

                                                                                   19 23 (setting aside a fee award based on summaries of hours works rather than the underlying materials);

                                                                                   20 Gracie v. Gracie, 217 F.3d 1060, 1071 (9th Cir. 2000) (same). Under these circumstances, neither

                                                                                   21 IMI nor the Court has sufficient information to determine whether fees were actually incurred, whether

                                                                                   22 the charges are appropriate or whether all 1143 hours worked were reasonable, necessary and non-

                                                                                   23 duplicative. (Dkt. 201-1, ¶ 4.) Plaintiff’s counsel’s “summary” of the work performed (Id., ¶ 5), does

                                                                                   24 not offer the Court or IMI any further detail; it is nothing more than a general list of routine litigation

                                                                                   25 activities and deprives IMI of a full and fair opportunity to review and object to the fee demand. Intel

                                                                                   26 Corp., 6 F.3d at 622–23 (stating the defendant had a right to “peruse and parse” the fee demand);

                                                                                   27 Sealy, Inc. v. Easy Living, Inc., 743 F.2d 1378, 1385 (9th Cir. 1984) (reversing an award of attorneys'

                                                                                   28 fees even where counsel provided extensive records to show how much time had been spent on the
                                                                                      Case No.: 5:17-cv-06734-LHK                  – 20 –
                                                                                         DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                            COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                           Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 26 of 28



                                                                                    1 case because “there (was) no showing that the time actually spent was reasonably necessary.”)

                                                                                    2 Because Plaintiff failed to satisfy his obligation to support his request for fees, his Motion should be

                                                                                    3 denied in its entirety.

                                                                                    4         Moreover, while Plaintiff’s counsel requests an award for every hour spent on this case, that

                                                                                    5 request is not meritorious. First, Plaintiff incorrectly states that he prevailed on all claims. (Motion,

                                                                                    6 pp. 15:13-15:15.) The claims that went to trial were variations of one claim: whether Plaintiff violated

                                                                                    7 the ACPA. (See Dkt. 83, pp. 7:6-7:8.) The only other substantive claim he asserted in this lawsuit

                                                                                    8 was whether IMI engaged in reverse domain name hijacking, and the Court dismissed that claim on

                                                                                    9 the summary judgment. Thus, Plaintiff only prevailed on one of two substantive claims in this lawsuit

                                                                                   10 and any award cannot include fees incurred for his dismissed reverse domain name hijacking claim.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Gracie, 217 F. 3d at 1069 (a fee award under the Lanham Act cannot include fees incurred in litigating

                                                                                   12 non-Lanham Act claims or for claims on which the requesting party did not prevail). Because Plaintiff
REED SMITH LLP




                                                                                   13 has not provided any bills or any details of his counsel’s work, neither the Court nor IMI can identify

                                                                                   14 what specific reductions are appropriate.

                                                                                   15         Second, at least some additional hours Plaintiff’s counsel worked were unnecessary and

                                                                                   16 unjustified. Plaintiff (i) filed baseless motions during trial, including an untimely motion in limine

                                                                                   17 after trial started (Dkts. 180, 181, 182; 6/14/19, Rptr. Trans., pp. 563:13-572:20); (ii) pursued (and

                                                                                   18 proposed jury instructions and verdict form questions) for an acquiescence defense, which he

                                                                                   19 conceded had no merit (Dkt.185, Dkt. 199, pp. 22:7-22:12; 6/14/19, Rptr. Trans., pp. 680:1-680:4,

                                                                                   20 681:16-681:21); and (iii) repeatedly disregarded this Court’s order granting IMI’s Motion for

                                                                                   21 Summary Judgment on his claim for reverse domain name hijacking (and he does so again with this

                                                                                   22 Motion, see Section III.C. above), including repeatedly making written and oral arguments, proposing

                                                                                   23 jury instructions, proposing verdict form questions, and filing pretrial documents (including a request

                                                                                   24 for damages) related to this dismissed claim. (Dkts. 172, 199, pp. 7:7-18:9, 20:2-21:25.). Any time

                                                                                   25 spent on these unnecessary tasks is neither reasonable nor recoupable, and Plaintiff’s request for such

                                                                                   26 fees is improper. Hensley v. Eckerhart, 461 U.S. 424, 434 (1983) (“Counsel for the prevailing party

                                                                                   27 should make a good faith effort to exclude from a fee request hours that are excessive, redundant, or

                                                                                   28 otherwise unnecessary . . . .”)
                                                                                        Case No.: 5:17-cv-06734-LHK            – 21 –
                                                                                         DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                             COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                           Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 27 of 28



                                                                                    1 V.      CONCLUSION

                                                                                    2         For all of the forgoing reasons, IMI respectfully requests the Court deny Plaintiff’s Motion for

                                                                                    3 Attorney’s Fees. In the event that the Court grants Plaintiff’s Motion, IMI also respectfully requests

                                                                                    4 that any award be substantially reduced, and that IMI be given an opportunity to review the bills so

                                                                                    5 that it can raise appropriate objections and identify specific areas for reduction.

                                                                                    6

                                                                                    7   Dated: September 6, 2019                     REED SMITH LLP

                                                                                    8

                                                                                    9                                                By: /s/ Kathyleen A. O’Brien
                                                                                                                                        Kathyleen A. O’Brien
                                                                                   10                                                   Carla M. Wirtschafter
                                                                                                                                        Attorneys for Irving Materials, Inc.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        Case No.: 5:17-cv-06734-LHK            – 22 –
                                                                                         DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                             COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
                                                                                           Case 5:17-cv-06734-LHK Document 204 Filed 09/06/19 Page 28 of 28



                                                                                    1                                   CERTIFICATE OF SERVICE

                                                                                    2         I hereby certify that on September 6, 2019, I electronically filed the foregoing with the Clerk

                                                                                    3 of the Court by using the CM/ECF system which will send notice of electronic filing to all parties at

                                                                                    4 the email addresses on file with the Clerk of Court.

                                                                                    5

                                                                                    6
                                                                                                                                   By: /s/ Kathyleen A. O’Brien
                                                                                    7                                                REED SMITH LLP
                                                                                                                                     Kathyleen A. O’Brien (94218)
                                                                                    8                                                1901 Avenue of the Stars, Suite 700
                                                                                                                                     Los Angeles, CA 90067-6078
                                                                                    9                                                Telephone: (310) 734-5418
                                                                                                                                     Facsimile: (310) 734-5299
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        Case No.: 5:17-cv-06734-LHK            – 23 –
                                                                                         DEFENDANT AND COUNTERCLAIMANT IRVING MATERIALS, INC.’S OPPOSITION TO PLAINTIFF AND
                                                                                             COUNTER-DEFENDANT JEFFERY DEAN BLACK’S MOTION FOR ATTORNEYS’ FEES [DKTS 201]
